BROCK, J.
The Opinion and Award from which this appeal was taken was filed 7 November 1969. According to Rule 5, Rules of Practice in the Court of Appeals of North Carolina, the record on appeal must be docketed within ninety days after the date of the judgment, order, decree, or determination appealed from; unless, for good cause shown, the trial tribunal (which is the North Carolina Industrial Commission in this ease) extends the time for docketing the record on appeal (not exceeding sixty days). There is no order of the trial tribunal extending the time within which this record on appeal could be docketed. Accordingly the record on appeal should have been docketed in this Court on or before 5 February 1970; it was docketed here 3 March 1970.
On 23 February 1970 defendants filed a motion under Rule 17, Rules of Practice, supra, to docket and dismiss for failure of claimants to docket the record on appeal within the time provided by Rule 5, supra. On 3 March 1970 claimants filed an answer to the motion to docket and dismiss, and this Court in conference on 3 March 1970 entered an Order that “a ruling on this motion [the motion by defendants to docket and dismiss] is deferred until after the oral argument.” Oral arguments on the appeal were heard 7 April 1970.
In their answer to defendants’ motion to docket and dismiss, claimants assert that they have complied with G.S. 97-86 in perfecting their appeal; and it appears that they have. Nevertheless, Rule 5 of The Rules of Practice in the Court of Appeals was adopted by the Supreme Court of North Carolina on 25 September 1967, and from that date governs the time within which a record on appeal must be docketed in The Court of Appeals.
By Article IY, Section 11, of the Constitution of North Carolina, effective 30 November 1962, the Supreme Court of North Carolina is given “exclusive authority to make rules of procedure and practice for the appellate division.” The appellate division of the General Court of Justice of North Carolina consists of the Supreme Court and the Court of Appeals.. N. C. Const., Art. IV, § 5; G.S. 7A-5. The time within which a record on appeal is to be docketed in the appellate division is governed by rules of procedure and practice in the appellate division. Therefore, the extent to which G.S. 97-86 is in conflict with the Rules of Practice in the Court of Appeals, the Rules of Practice will prevail.
*61Claimants having failed to docket their record- on appeal in this Court within the time prescribed by Rule 5, supra; and defendants having properly filed a motion to docket and dismiss under Rule 17, supra, the motion should be allowed and the appeal dismissed.
In addition to failure to docket the record on appeal within the proper time, claimants’ brief was not filed until 2 April 1970, only 5 days before the oral arguments; it should have been filed by noon 17 March 1970. In accordance with Rule 28, Rules of Practice in the Court of Appeals, upon the opening of the call of the Twenty-Fifth District on 7 April 1970, defendants filed motion to dismiss the appeal for failure of claimants to timely file their brief. This motion to dismiss should be allowed.
Since we have already reviewed the entire record on appeal and the briefs of the parties, we observe that the parties have been afforded a plenary hearing of their evidence and contentions; the Industrial Commission has made full and adequate findings to support its conclusions; and it appears the case has been fairly decided.
Appeal dismissed.
Beitt and Gbaham, JJ., concur.